Citation Nr: 0708650	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-01 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for an effective date prior to April 5, 1999, 
for the grant of an increased rating of 50 percent disabling 
for major depression.

2.  Whether new and material evidence has been submitted to 
reopen a claim for an effective date prior to February 12, 
1999, for the grant of service connection for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to an effective date prior to July 1, 1999, 
for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appellant had indicated that he wished to appear for a 
Travel Board hearing before a Veterans Law Judge; however, a 
June 2006 report of contact reflects the veteran's statement 
that he did not wish to proceed with the scheduled Travel 
Board.  Accordingly, the Board construes this communication 
as the appellant's wish to withdraw his request for such a 
hearing.  See 38 C.F.R. § 20.702(d).

Although the September 2005 Statement of the Case and 
December 2005 Supplemental Statement of the Case reflect that 
the RO addressed the threshold matter of new and material 
evidence with respect to the claims for earlier effective 
dates for the assignment of an increased rating for major 
depression and for the granting of service for GERD, the 
Board itself must make a determination as to whether evidence 
is new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.

FINDINGS OF FACT

1.  Evidence received since the September 2002 rating 
decision, which denied the claim for an earlier effective 
date for the grant of an increased rating to 50 percent 
disabling for major depression, is not new and material and 
it does not raise a reasonable possibility of substantiating 
the claim for an effective date prior to April 5, 1999, for 
the grant of an increased rating of 50 percent for major 
depression.

2.  Evidence received since the March 2001 rating decision, 
which assigned an effective date of February 12, 1999, for 
the grant of service connection for GERD, is not new and 
material and it does not raise a reasonable possibility of 
substantiating the claim for an effective date prior to 
February 12, 1999, for the grant of service connection for 
GERD.

3.  The veteran's formal claim for TDIU was received on April 
28, 2000.

4.  Prior to April 1999, an increase in the veteran's 
service-connected major depression was not factually 
ascertainable.

5.  The medical evidence shows that the veteran has been 
incapable of substantially gainful employment due to service-
connected disability since April 1999.


CONCLUSIONS OF LAW

1.  The evidence submitted since the September 2002 rating 
decisions is not new and material and the claim for an 
effective date prior to April 5, 1999, for the grant of an 
increased rating of 50 percent disabling for major 
depression, is not reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).

2.  The evidence submitted since the March 2001 rating 
decisions is not new and material and the claim for an 
effective date prior to February 12, 1999, for the grant of 
service connection for GERD is not reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2006).

3.  An effective date of April 28, 1999, but no earlier for 
the grant of TDIU is warranted.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a March 2000 rating decision, the veteran's depressive 
neurosis, evaluated as 30 percent disabling, was 
recharacterized as major depression and an increased rating 
of 50 percent disabling, effective from April 5, 1999, was 
assigned.  The effective date of this determination was based 
on an April 5, 1999, treatment report which reflects that the 
veteran called, complaining that he was having worsening 
problems with depression.  It was determined that April 5, 
1999, was the earliest dated by which it was shown that the 
veteran's symptoms of major depression supported an increased 
rating of 50 percent disabling.  In addition, by the March 
2000 rating decision, the service connection for GERD was 
established and a schedular rating of 10 percent disabling, 
effective from March 1, 1999, was assigned.  

By a March 2001 rating decision, the RO determined that the 
March 2000 decision to assign an effective date of March 1, 
1999, for GERD was clearly and unmistakably erroneous.  
Specifically, it was noted that VA treatment records showed 
treatment for GERD on February 12, 1999, and the examiner 
related the veteran's GERD to his service-connected 
disability of neurosis.  Accordingly, the effective date for 
the grant of service connection for GERD was changed to 
February 12, 1999.  

Thereafter, by a September 2002 rating decision, the RO 
denied entitlement to an evaluation of 50 percent disabling 
for major depression prior to April 5, 1999, the date of the 
VA outpatient treatment record which was the earliest date by 
which the medical evidence supported an increased evaluation.  

The veteran was notified of each decision and of his 
appellate rights but did not appeal these decisions.  Thus, 
these decisions are now final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  As a general rule, a claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to a claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured after the last disallowance is 
"new and material."  Under 38 C.F.R. § 3.156(a) new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The evidence associated with the claims folder subsequent to 
the September 2002 rating decision, which denied an effective 
date prior to April 5, 1999, for major depression, and the 
March 2001 rating decision, which determined that an earlier 
effective date of February 12, 1999, was warranted for GERD, 
consists of VA outpatient treatment records and examination 
reports, copies of the veteran's tax and employment records, 
and written communications by and on behalf of the veteran.  
These records do not support a finding that a 50 percent 
schedular rating for the veteran's major depression was 
warranted prior to April 5, 1999, or that his symptoms were 
diagnosed as GERD prior to February 12, 1999.  Thus, new and 
material evidence to support a finding that earlier effective 
dates for a 50 percent rating for the veteran's major 
depression and service connection for GERD have not been 
submitted and the veteran's claims are denied.

In this regard, it is noted that the veteran contends that an 
earlier effective date for the 50 percent schedular rating 
for his major depression is warranted because he filed his 
claim for an increased rating for his psychiatric disorder in 
1989.  Review of the claims file reflects that the veteran's 
claim of entitlement to an increased rating for depressive 
neurosis was received in April 1989 and, after a February 
1992 decision by the Board and December 1993 remand from the 
United States Court of Appeals for Veterans Claims (Court), 
by a March 2000 rating decision, the veteran's depressive 
neurosis was recharacterized as major depression and assigned 
an increased rating of 50 percent disabling, effective from 
April 5, 1999.  Thereafter, by an August 2000 rating 
decision, entitlement to TDIU was granted and, by an August 
2000 Conference Report September 2000 Appeal Status Election, 
the veteran notified VA that he was satisfied with his appeal 
on all issues.  

Therefore, the Board concludes that new and material evidence 
has not been submitted to reopen the previous final decisions 
which assigned April 5, 1999, as the effective date for the 
award of a 50 percent schedular rating for major depression 
and February 12, 1999, as the effective date for the award of 
service connection for GERD.  The additional evidence 
received since the September 2002 and March 2001 rating 
decisions does not relate to an unestablished fact necessary 
to substantiate the claims and it does not raise a reasonable 
possibility of substantiating the claims.  Accordingly, the 
Board finds that there is no basis to reopen the claims for 
an effective date prior to April 5, 1999, for the grant of an 
increased rating of 50 percent for major depression, and an 
effective date prior to February 12, 1999, for the grant of 
service connection for GERD.

As a final matter, the Board observes that even if these 
claims were reopened, the veteran would still not be entitled 
to earlier effective dates in this case.  In this regard, the 
Board observes that in Lapier v. Brown, 5 Vet. App. 215 
(1993), the Court held that, even assuming the presence of 
new and material evidence, reopening of a claim of 
entitlement to an earlier effective date under 38 C.F.R. 
§ 3.156 cannot result in the actual assignment of an earlier 
effective date because an award granted based on a reopened 
claim may not be made effective prior to the date of the 
reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(q)(1)(ii).  In Leonard v. Principi, 17 Vet. App. 447 (2004), 
the Court stated, regarding claims to reopen prior denials of 
earlier effective dates, "any such claim to reopen could not 
lead to an earlier effective date."  Leonard at 451.  The 
Court further acknowledged that the finality of a prior 
denial of an earlier effective date could only be challenged 
by either the reopening of the issue, based on the submission 
of new and material evidence, or a claim of clear and 
unmistakable error within the prior denial.  Leonard at 451, 
citing Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) 
(en banc).  "Of the two, only [a claim of clear and 
unmistakable error] could conceivably result in an earlier 
effective date."  Id. [citing Flash v. Brown, 8 Vet. 
App. 332, 334 (1995)].  Thus, applying the Court's holdings 
in Lapier and Leonard to the instant case, new and material 
evidence cannot, as a matter of law, serve as the basis for 
an earlier effective date.

In this regard, it is noted that it has not been alleged by 
or on behalf of the veteran that there has been clear and 
unmistakable error in the rating decisions in connection with 
his claims, to include the rating decisions dated in 
September 2002 and the March 2001, this issues has not been 
raised, and is not before the Board or VA at this time.  

The veteran also claims entitlement to an effective date 
prior to July 1, 1999, for the grant of a total rating based 
on individual unemployability.  Under laws and regulations 
pertaining to the effective date of awards, "the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase[ ] . . . 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It 
is further specified under § 5110 that "[t]he effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  In addition, under § 3.400 the 
effective date for an award based on a reopened claim or new 
and material evidence received after a final disallowance is 
the date of the receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii),(r).

The Board notes that a claim means a formal or informal 
communication in writing requesting a determination of 
entitlement to or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
informal claim.  38 C.F.R. § 3.155(a).  An application, 
formal or informal which has not been finally adjudicated is 
considered to be a pending claim.  38 C.F.R. § 3.160(c).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, fairly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. § 3.400(o)(2), 
3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  
The Court also pointed out that under 38 C.F.R. § 3.155(a), 
an informal claim may, in some circumstances, be considered 
the date of a claim, and there is no requirement that an 
informal claim specifically identify the benefit sought.  The 
Court in Servello also noted that the one year period for 
filing a formal claim under 38 U.S.C. § 5110(b)(2) and 
38 C.F.R. § 3.400(o) does not begin to run if a veteran has 
not been furnished an application form after filing an 
informal claim.  Id. at 200.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.  Entitlement to individual unemployability must be 
established solely on the basis of impairment from service-
connected disabilities.  38 C.F.R. § 3.341(a).  Neither 
disability from nonservice-connected disabilities nor due to 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 
4.19.

The objective criteria are set forth at 38 C.F.R. 
§ 3.340(a)(2) and provide for a total rating when there is a 
single disability or a combination of disabilities which 
result in a 100 percent schedular evaluation or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  Under 38 C.F.R. 
§ 4.16(a), total disability ratings may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided that, if 
there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  The regulation further provides that the existence 
or degree of nonservice-connected disability or disabilities 
or previous unemployability status will be disregarded where 
the aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  
38 C.F.R. § 4.16(b).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm of such veteran.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2005).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. 
§ 4.16(a).  In determining whether an appellant is entitled 
to a total disability rating based upon individual 
unemployability, neither an appellant's non-service-connected 
disabilities nor advancing age may be considered.  Van Hoose, 
4 Vet. App. at 363.

The veteran contends that the effective date of entitlement 
to a total rating based on individual employability should be 
earlier than July 1, 1999, because he has been unable to 
secure and maintain substantially gainful employment since 
1994 because of his service connected psychiatric disorder.  

In order to resolve the issue in this case, the Board must 
consider three questions.  First, when did the veteran have a 
claim on file, either formal or informal, for a total rating 
based on individual unemployability?  Second, when did the 
veteran meet the percentage standards set forth in 38 C.F.R. 
§ 4.16 for a total rating based on individual 
unemployability?  Finally, when does the evidence show the 
earliest date that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities?

The initial question to be answered is at what point in time 
did the veteran indicate either by formal or informal 
communication his intent to apply for total disability 
benefits based on individual unemployability?  On April 28, 
2000, the RO received a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, from the veteran.  In this regard, it is 
noted that the issue of TDIU was deferred prior to receipt of 
the veteran's VA Form 21-8940, by a March 2000 rating 
decision when the RO found indications in the record that the 
veteran was not working.  The April 2000 notice of this 
rating decision reflects that VA Form 21-8940 was sent as an 
enclosure.  Accordingly, after a review of the evidence, the 
Board finds that the earliest date in which the veteran filed 
a formal claim for a total rating based on individual 
unemployability due to service-connected disabilities was 
April 28, 2000.  

Based on the above, the veteran would be entitled to an 
effective date for the award of that benefit on any date 
within one year prior to April 28, 2000, if it can be shown 
that he met the criteria for such an award on that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (emphasis 
added).

Unfortunately, while the veteran says that he was unemployed 
since 1994, the veteran failed to file a claim in 1994 for 
unemployability.  The pertinent facts are not in dispute, and 
the law, specifically 38 U.S.C.A. §§ 5101 & 5110, is 
dispositive in this matter.  Together, these two Sections 
mandate that a claim must be specific, and that the effective 
date of an award shall not be earlier than the date of 
receipt of the claim (emphasis added).  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).  

Next, the issue is when did the veteran satisfy the 
percentage standard outlined in 38 C.F.R. § 4.16?  The Board 
notes that by virtue of the RO's March 2000 rating decision, 
effective from April 5, 1999, his service-connected 
depressive neurosis, rated as 30 percent disabling, was 
recharacterized as major depression and was assigned an 
increased rating of 50 percent disabling.  In addition, the 
March 2000 rating decision also granted service connection 
for GERD, as secondary to the service connected disability of 
major depression, and a schedular rating of 10 percent was 
assigned, effective from March 1, 1999.  As noted above, 
clear and unmistakable error with respect to the effective 
date of March 1, 1999, for the award of service connection 
for GERD was found by a March 2001 rating decision and the 
effective dated was changed to February 12, 1999.  

The veteran's major depression and GERD being of common 
etiology, the Board finds that, effective April 5, 1999, the 
veteran had one disorder rated as 60 percent disabling and he 
satisfied, for the first time, the percentage standards set 
forth in 38 C.F.R. § 4.16.

Finally, a determination must be made as to when the evidence 
shows the earliest date that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  In his VA Form 21-8940, 
the veteran reported that June 1994 was the date that his 
disability affected his full time employment.  In addition, 
it has been contended by and on behalf of the veteran that, 
from 1994 to 1999, he engaged in part time employment on 
numerous occasions which amounted to marginal employment.  

The veteran's employment and tax records have been submitted 
in support of this contention.  In the March 2000 rating 
decision, the RO considered the issue of TDIU, noted that the 
veteran reported that he was unable to work because of his 
service connected disability, and that he met the criteria 
for unemployability.  The August 2000, rating decision grants 
TDIU effective from July 1, 1999, on the basis that this is 
the date subsequent to the veteran's termination of 
employment.  

Giving due consideration to the doctrine of resolving all 
doubt in favor of the veteran under 38 U.S.C.A. § 5107(b), 
the Board must conclude that, given the receipt of his VA 
Form 21-8940 on April 28, 2000, the awarding of a 60 percent 
rating for his combined major depression and secondary GERD, 
and his contentions of marginal employment prior to July 1, 
1999, TDIU is established as of April 28, 1999, for the 
maximum one year period prior to the receipt of his formal 
claim for TDIU.  The veteran is therefore entitled to an 
effective date for the grant of a total rating based on 
individual unemployability of April 28, 1999.  It is also the 
judgment of the Board, however, that the fair preponderance 
of the evidence is against a total rating based on individual 
unemployability due to service-connected disabilities prior 
to April 28, 1999.  In short, the Board finds that prior to 
April 28, 1999, there was in existence no earlier pending 
claim, formal, informal, implied, inferred, or otherwise, for 
a total rating based on individual unemployability due to 
service-connected disabilities.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for an 
earlier effective date for a 50 percent schedular rating for 
major depression and service connection for GERD, a letter 
dated in June 2004 and provided to the appellant prior to the 
June 2004 rating decision on appeal satisfies the duty to 
notify provisions as this letter discusses the criteria with 
respect to the appellant's claims.  Moreover, since the 
appellant's claims are being denied, no disability rating or 
effective date will be assigned.  Therefore, there can be no 
possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the letter dated in April 2005 as 
well as information provided in the September 2005 Statement 
of the Case and subsequent Supplemental Statement of the Case 
informed the veteran of what constitutes new and material 
evidence.  Therefore, there is no prejudice to the veteran 
under Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the issue of entitlement to an earlier 
effective date the grant of TDIU, it is noted that the June 
2003 letter satisfies the duty to notify provisions as this 
letter discusses the criteria with respect to the appellant's 
claim; however, it was not provided prior to the August 2000 
rating decision.  Nevertheless, this claims was readjudicated 
in a subsequent statement of the case and supplemental 
statements of the case, which, once again, detailed the 
requirements for substantiating the veteran's claim.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006) (Reviewing the entire 
record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his 
claims.)  Furthermore, the Board emphasizes that the veteran 
has not made any showing or allegation of any defect in the 
provision of notice that resulted in some prejudice toward 
him.  Accordingly, upon examining the various predecisional 
communications, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  

It is also noted that the appeal with respect to an earlier 
effective for the grant of TDIU arises from the effective 
date assigned when the RO awarded service connection, such 
that the original letter would have referred to the 
requirements for establishing TDIU.  VA's Office of General 
Counsel has held that there is no requirement for additional 
38 U.S.C.A. § 5103(a) notice on a "downstream" issue, i.e., 
an earlier effective date after an initial award of service 
connection, if proper VCAA notice for the original service 
connection issue was already provided.  VAOPGCPREC 8-2003.  

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, No. 
02-1077 (U.S. Vet. App. December 21, 2006) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records, his employment 
records, he has provided argument at Decision Review Officer 
Conferences, submitted his tax records, and provided written 
communication with respect to his claims.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for new and material evidence, 
his claims were subsequently readjudicated in a statement of 
the case, and there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Overton v. Nicholson, 
20 Vet. App. 427 (2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, as the Board has done in this 
case.)  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title."  38 U.S.C.A. § 5103A (f).  In any 
event, upon consideration of the foregoing, the Board finds 
that VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
these claims.

ORDER

New and material evidence to reopen the claim for an 
effective date prior to April 5, 1999, for the grant of an 
increased rating of 50 percent disabling for major 
depression, has not been received, and the appeal is denied.

New and material evidence to reopen the claim for an 
effective date prior to February 12, 1999, for the grant of 
service connection for GERD, has not been received, and the 
appeal is denied.

An effective date of April 28, 1999, for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


